ELECTRODE STRUCTURE AND SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.

Response to Amendment
In response to communication filed on 6/28/2021:
Claim 1 has been amended; claims 3-5 have been cancelled. Claims 12-19 have been newly added. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 2, and 6-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 6, 7, 9, and 11 were rejected under 35 U.S.C. § 103 as being unpatentable over US 2003/0215705 to Kritzer et al. in view of US 2015/0162584 to Uematsu et at.;  Claim 3 was rejected under 35 U.S.C. § 103 as being unpatentable over the ‘705 and ‘584 applications, further in view of KR 2015-0051743 to Song et al.;  Claim 8 was rejected under 35 U.S.C. § 103 as being unpatentable over the ‘705 and ‘589 applications, further in view of US 3,704,221 to McCullv; and Claim 10 was rejected under 35 U.S.C. § 103 as being unpatentable over the ‘705 and ‘584 applications, further in view of US 2011/0217585 to Wang et al.
Claim 1 has been amended to incorporate the features of Claims 3 and 4, based on the previously indicated allowability of Claim 4.
Further, Claim 5, also determined to be allowable subject matter, has been rewritten as new independent Claim 12, incorporating the features of previous Claims l, 3, and 5.
The present amendment also sets forth new dependent Claims 13-19 depending from new Claim 12. No new matter is added.
As such, previous rejections under 35 USC 103 have been withdrawn and claims 1, 2, and 6-19 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729